Filed 4/19/16 P. v. Brown CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267126
                                                                          (Super. Ct. No. 2008046598)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

LANCE BROWN,

     Defendant and Appellant.


                 Lance Brown appeals from a judgment after an order revoking his
postrelease community supervision (PRCS). (Pen. Code, § 3450 et seq.)1 He contends
the revocation process violated his right to due process because: he was not provided
with counsel at his probable cause hearing before the supervising agency; was not
brought before the court for arraignment within 10 days of arrest; did not have a probable
cause hearing before the court within 15 days of arrest; a probation officer asked him to
waive his rights before the revocation petition was filed; and a probation officer (rather
than a judicial officer) served as the probable cause hearing officer. We affirm.
                                         FACTUAL BACKGROUND
                   In 2010, Brown was convicted after a plea of guilty to being an accessory
after a murder. (§ 32.) Brown admitted a prior felony conviction for robbery on behalf



         1 All   statutory references are to the Penal Code unless otherwise stated.
of a gang. (§§ 211, 186.22, subd. (b)(1).) The trial court sentenced Brown to a prison
term.
                Brown was released in 2013 under PRCS following realignment. The
Ventura County Probation Department is his supervising agency. As a condition of
release, he agreed to be searched without a warrant and not to possess any drug
paraphernalia or any knife with a blade longer than two inches. He also agreed the
probation department could, without a court hearing, order “flash incarceration” in a
county jail for up to 10 days if he violated the conditions of his release. (§ 3453, subd.
(q).)
                Probation officers searched Brown and his property on July 20, 2015. The
officers found a folding knife with a three-inch blade and a marijuana pipe. They
arrested him.
                Two days after his arrest, Senior Deputy Probation Officer Venessa Meza
met with Brown. Meza advised Brown in writing that he had the right to written notice
of the alleged violations, the right to an administrative hearing within two days, and the
right at that hearing to speak on his own behalf and present letters and documents.
Simultaneously, Meza conducted an administrative probable cause hearing, at which
Meza concluded there was probable cause to believe that Brown violated the terms of
release by possessing the knife and drug paraphernalia, among other things. Brown
acknowledged receipt of a “PROS Hold” form that identified the alleged violations. It
gave notice of a court hearing set for 17 days after Brown’s arrest. Meza advised Brown
of his right to a formal revocation hearing at which he would have the right to be
represented by an attorney, the right to call and confront witnesses, and the right to testify
or remain silent. The advisement was memorialized in a “Postrelease Community
Supervision Waivers of Rights and Admission Form.” Brown acknowledged receipt of
the form and refused to waive his rights.
                Nine days after Brown’s arrest, the probation department filed a revocation
petition. Consistent with the PROS Hold form, the hearing was set for 17 days after
Brown’s arrest.


                                              2
              On the day of the hearing, Brown moved (through counsel) to dismiss the
petition for revocation and release him based upon an alleged violation of due process.
He argued he was entitled to arraignment before a court within 10 days of arrest and a
probable cause hearing before a court within 15 days of arrest.
              The trial court denied Brown’s motion to dismiss and heard the revocation
petition. Brown submitted on the probation officer’s report. The trial court found him in
violation of PRCS and ordered him to serve a jail sentence.
                                       DISCUSSION
                            Statutory Framework for Revocation
              The Legislature created PRCS in 2011 as part of its realignment of the
criminal justice system. (§ 3450 et seq. [Postrelease Community Supervision Act of
2011].) PRCS shifts responsibility for postrelease supervision of certain felons from the
state Department of Corrections and Rehabilitation to county agencies, such as the
Ventura County Probation Department. (Ibid.) Conditions of release under PRCS
include waiver of the right to any court hearing before imposition of a flash incarceration
in jail for up to 10 days. (§ 3453, subd. (q).)
              A person under PRCS is subject to arrest without a warrant at the direction
of the supervising agency whenever a peace officer has probable cause to believe the
person has violated the conditions of release. (§ 3453, subd. (s).) The peace officer may
“arrest the person and bring him or her before the supervising county agency.” (§ 3455,
subd. (b)(1).) The supervising agency may “order appropriate responses to alleged
violations,” including “intermediate sanctions,” such as flash incarceration for up to 10
days. (§ 3454, subd. (b).) If the supervising agency determines that intermediate
sanctions are not appropriate, it “shall petition the court pursuant to [s]ection 1203.2 to
revoke, modify, or terminate” PRCS. (§ 3455, subd. (a).) “The revocation hearing shall
be held within a reasonable time after filing of the revocation petition.” (Id., subd. (c).)
                                 Due Process Requirements
              Revocation of supervised release deprives a person of a conditional liberty
interest, and may only be had with due process protections. (Morrissey v. Brewer (1972)


                                              3
408 U.S. 471, 482 (Morrissey) [parole revocation]; People v. Vickers (1972) 8 Cal.3d
451, 458 (Vickers) [probation revocation].)
              To conform to due process, revocation of conditional release requires a
two-step process: (1) an initial determination of probable cause to justify temporary
detention; and (2) a formal revocation hearing to determine whether the facts warrant
revocation. (Morrissey, supra, 408 U.S. at p. 485; Vickers, supra, 8 Cal.3d at p. 456.)
                             (1) The Probable Cause Hearing
              The probable cause determination is a “minimal inquiry,” made near the
place of arrest “as promptly as convenient after arrest.” (Morrissey, supra, 408 U.S. at p.
485.) It need not be made by a judicial officer; it may be made by any qualified person
“not directly involved in the case.” (Id. at pp. 485-486 [probable cause determination for
parole revocation may be made by a parole officer other than the officer who reports the
violation or recommends revocation]; Vickers, supra, 8 Cal.3d at pp. 456-457.) To
conform to due process, the probable cause determination must be preceded by notice of
the hearing and the alleged violations, and must provide an opportunity for the supervised
person to speak on his own behalf, present evidence, and question adverse witnesses.
(Morrissey, at pp. 485-486; Vickers, at pp. 456-457.) The officer who determines
probable cause must summarize what occurs at the hearing, but need not make formal
findings of fact and law. (Morrissey, at p. 487; Vickers, at p. 457.)
              Officer Meza conducted a Morrissey-compliant administrative probable
cause hearing. Two days after arrest, she gave Brown written notice of the claimed
violations and an opportunity to be heard. Brown “declined to make a statement.” Meza
summarized the hearing and set forth her probable cause determination on an
“Administrative Probable Cause Hearing” form. Meza was sufficiently “neutral and
detached” to make the determination because she was not “directly involved in the case.”
(Morrissey, supra, 408 U.S. at pp. 485-486.) Another probation officer prepared the
report in support of revocation, and other probation officers made the arrest.
              Brown was not entitled to counsel at the probable cause hearing because it
was a summary proceeding, not a formal proceeding. (Vickers, supra, 8 Cal.3d at pp.


                                              4
461-462.) Under Vickers, a probationer is entitled to counsel for “formal proceedings for
the revocation of probation,” although Vickers also states that counsel is required “at all
revocation proceedings other than at summary proceedings had while probationer
remains at liberty after absconding.” (Id. at p. 461.) In Vickers, all proceedings were
court proceedings following the initiation of a petition to revoke probation in contrast to
proceedings before the “supervising agency” during the statutorily authorized “flash
incarceration” period. Moreover, the record reveals that Brown was provided with
counsel at the first court proceeding on August 6, 2015. There is no requirement that
counsel be provided at the administrative probable cause hearing.
                            (2) The Formal Revocation Hearing
              The formal revocation hearing is the “final evaluation of any contested
relevant facts” to determine whether revocation is warranted, and it must be held “within
a reasonable time” after arrest. (Morrissey, supra, 408 U.S. at p. 488.) In Morrissey, the
court held due process requires these minimum safeguards at a formal parole revocation
hearing: “(a) written notice of the claimed violations of parole; (b) disclosure to the
parolee of evidence against him; (c) opportunity to be heard in person and to present
witnesses and documentary evidence; (d) the right to confront and cross-examine adverse
witnesses (unless the hearing officer specifically finds good cause for not allowing
confrontation); (e) a ‘neutral and detached’ hearing body such as a traditional parole
board, members of which need not be judicial officers or lawyers; and (f) a written
statement by the factfinders as to the evidence relied on and reasons for revoking parole.”
(Id. at pp. 488-489.) In Vickers, the California Supreme Court extended equivalent
safeguards to probation revocation proceedings, and held that the supervised person is
entitled to counsel “at formal proceedings for the revocation of probation, or following
such summary revocation in appropriate cases.” (Vickers, supra, 8 Cal.3d at pp. 461-
462.) These safeguards apply in PRCS revocation proceedings. In enacting a uniform
supervision revocation process for probation, PRCS, and parole, the Legislature declared
its intent to “simultaneously incorporate the procedural due process protections held to
apply to probation revocation procedures under Morrissey . . . [,] Vickers . . . and their


                                              5
progeny.” (Stats. 2012, ch. 43, § 2, subd. (b).) It is undisputed that the formal revocation
hearing complied with Morrissey and Vickers in this case.
            Williams v. Superior Court Does Not Apply to PRCS Revocations
              In Williams v. Superior Court (2014) 230 Cal.App.4th 636 (Williams), the
court applied the Morrissey and Vickers safeguards to the post-realignment statutory
framework for parole revocation. It concluded that revocation of parole conforms to due
process if the parolee is arraigned within 10 days of arrest and afforded a judicial
probable cause hearing within 15 days of arrest and a formal revocation hearing within 45
days of arrest. (Williams, at p. 643.) But its decision was guided by statutes that do not
apply to PRCS. (Id. at pp. 657-658, 662; §§ 3000.08, 3044.) Section 3000.08,
subdivision (c) provides that an officer with probable cause to believe “a parolee” is
violating a condition of release may arrest the person and “bring him or her before the
court.” In contrast, section 3455, subdivision (b)(1) provides that an officer with
probable cause to believe a person subject to PRCS is violating a condition of release
may arrest the person and “bring him or her before the supervising county agency.”
Section 3044, subdivision (a)(1) and (2) provides that the “parolee shall be entitled to a
probable cause hearing no later than 15 days following his or her arrest for violation of
parole,” and a formal revocation hearing no later than 45 days after arrest. There are no
corresponding requirements for persons arrested for violation of PRCS. Section 3455
provides that a person arrested for violating PRCS shall be brought “before the
supervising agency,” and any petition for revocation must be heard “within a reasonable
time.”
                       Brown Has Failed to Demonstrate Prejudice
              Brown argues that his due process rights were violated in many respects,
including those assertions addressed above. But the underlying problem with his appeal
is this: No matter what due process violation is claimed, he has made no showing of
prejudice at the formal revocation hearing, when he was ordered to serve the jail sentence
(which he has now served).



                                              6
              The denial of Brown’s due process rights, if any, does not warrant reversal
unless the violation results in prejudice at the revocation hearing. (In re La Croix (1974)
12 Cal.3d 146, 154-155.) But Brown makes no showing that any due process defect
prejudiced him or affected the outcome of the PRCS revocation hearing. (In re Moore
(1975) 45 Cal.App.3d 285, 294; In re Winn (1975) 13 Cal.3d 694, 698 [defendant has
burden of showing prejudice].) Because he was found in violation and has served the
custodial sanction “there is nothing for us to remedy, even if we were disposed to do so.”
(Spencer v. Kemna (1998) 523 U.S. 1, 18.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          TANGEMAN, J.

We concur:




              GILBERT, P. J.




              PERREN, J.




                                             7
                                David R. Worley, Judge

                           Superior Court County of Ventura

                         ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Connie H. Kan, Deputy
Attorney General, for Plaintiff and Respondent.




                                           8